Roe, C.J. This cause having come for consideration on the Respondent’s motion to dismiss and the Court being duly advised in the premises: Finds, that Claimant is seeking payment for services rendered when it allegedly investigated a workers’ compensation claim. Claimant alleges that he was authorized to do this work on behalf of the State of Illinois by Baroni & Baroni. Claimant has failed to produce a contract between itself and Baroni & Baroni, and has also failed to show any evidence that Baroni & Baroni was an authorized agent of the State of Illinois. The Illinois Department of Central Management Services, State department or agency, issued a departmental report which is considered prima facie evidence of the facts set forth therein pursuant to Rule 14 of the Rules of the Court of Claims of the State of Illinois. This departmental report indicates that the agency has no contract on file with either the Claimant or Baroni & Baroni, and has absolutely no knowledge of receiving any services from the Claimant or that the Claimant’s services were retained by anyone having the authority to issue a contract on behalf of the State of Illinois or Central Management Services. It is axiomatic that this Court will not authorize payment of a claim by a vendor who is unable to prove from the onset that it properly contracted with the State of Illinois. It is hereby ordered that this case be dismissed.